DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breeden (US Pat Pub# 2015/0069082) in Pires (US Pat Pub# 2018/0087769) and further in view of Fang et al. (US Pat Pub# 2017/0087576).
Regarding claim 1, Breeden teaches a personal safety device (Abstract and Fig. 1, pepper spray) comprising a body comprising an actuator 18/30 (Fig. 1) in communication with a solvent tank 12 (Fig. 1), and a wireless transmitter 48 (Fig. 3), where the wireless transmitter is configured to send an electromagnetic communication to a remote device 58 (Fig. 3 and Sections 0009-0010 and 0023-0024, when the 
	Pires teaches a personal safety device (Abstract and Fig. 1) comprising a body comprising a PCB assembly 250 (Fig. 4B and Section 0055, PCB assembly).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a PCB assembly as taught by Pires into Breeden’s safety device in order to add communication for extra safety for the user (Section 0007).
	Breeden and Pires fails to teach a pressure plate.
	Fang teaches a body comprising a pressure plate 19 (Fig. 3, anchor plate to hold together the components).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pressure plate as taught by Fang into a PCB assembly as taught by Pires into Breeden’s safety device in order to improve structure support.
Regarding claim 2, Breeden further teaches where the remote device comprises a mobile device operating a software application adapted to receive the alert signal (Fig. 3 and Sections 0009-0010 and 0023-0024, when the actuator is press an alert signal is sent to a mobile device and the phone is adapted to respond to the alert signal).
Regarding claim 3, Breeden further teaches where the wireless transmitter comprises a Bluetooth® module (Sections 0009-0010 and 0023-0024, Bluetooth enabled). 

Regarding claim 5, Pires further teaches where the body is removably connected to a tail cover 230/240 (Fig. 4B).
Regarding claim 6, Breeden further teaches where a pairing button 18/30 (Fig. 1) is disposed on the tail cover 20 (Fig. 1). 
Regarding claim 7, Pires further teaches where a light guide column 251/254 (Fig. 4B) is operably connected to the tail cover 230/240 (Fig. 4B).
Regarding claim 10, Breeden further teaches where at least one finger grip is disposed on the body 18/30 (Fig. 1).
Regarding claim 11, Breeden further teaches where the body has a protruding nozzle 56 (Fig. 3).
Regarding claim 12, Breeden further teaches where the solvent tank contains an irritant (Sections 0009 and 0028, pepper spray).
Regarding claim 13, Breeden further teaches where the irritant comprises at least 15 one of an oleo resin capsicum, a CS Tear Gas, a Pava, a UV Dye, a Staining Dye, pepper spray or any combination thereof (Sections 0009 and 0028, pepper spray).
Regarding claim 14, Breeden teaches a personal safety device (Abstract and Fig. 1, pepper spray) comprising a body comprising at least one finger grip 42 (Fig. 3) and a protruding nozzle 56 (Fig. 3); an actuator in communication with the protruding nozzle (Fig. 3 and Sections 0009-0010 and 0023-0024, when the actuator is press an alert signal is sent to a mobile device); a solvent tank containing an irritant, the solvent tank 
	Pires teaches a personal safety device (Abstract and Fig. 1, defense device) comprising a body comprising a solvent tank 210 (Fig. 4B) containing an irritant, the solvent tank comprising a base, the solvent tank (Section 0054, pepper spray etc.); a tail cover 230/240 (Fig. 4B) removably connected to the body (able to remove and insert the tank etc.), and the tail cover comprising a light guide column 251/254 (Fig. 4B); a biasing mechanism 220 (Fig. 4B) operatively coupled to the tail cover 230/240 (Fig. 4B); and a PCB assembly 250 (Fig. 4B) operatively coupled to the biasing mechanism 220 (Fig. 4B), the PCB assembly comprising a battery 255 (Fig. 4B).
	Breeden and Pires fails to teach a pressure plate.
Fang teaches a pressure plate 19 (Fig. 3, anchor plate to hold together the components) operatively coupled to the base of the tank.
Regarding claim 15, Breeden teaches a personal safety system (Abstract and Fig. 1, pepper spray) comprising a personal safety device comprising a body with an actuator 18/30 (Fig. 1) in communication with a solvent tank 12 (Fig. 1), and a wireless transmitter 48 (Fig. 3), the personal safety device configured to generate an 
Pires teaches a personal safety system (Abstract and Fig. 1) comprising a personal safety device comprising a body 210/230/240 (Fig. 4B), and a PCB assembly 250 (Fig. 4B and Section 0055, PCB assembly).
Breeden and Pires fails to teach a pressure plate.
Fang teaches a body with a pressure plate 19 (Fig. 3, anchor plate to hold together the components).
Regarding claim 16, Breeden further teaches where a pairing button 18/30 (Fig. 1) is disposed on the body of the personal safety device.
Regarding claim 17, Breeden further teaches where the pairing button is configured to transmit an electromagnetic communication from the wireless transmitter to the mobile device (Fig. 3 and Sections 0009-0010 and 0023-0024, when the actuator is press an Bluetooth alert signal is sent to a mobile device and the phone dials 911 etc.). 
Regarding claim 19, Breeden further teaches where the mobile device communicates with the predetermined contacts using at least one of a text message, an 
Regarding claim 20, Breeden further teaches where the predetermined contact includes at least one of an emergency service or an emergency contact (Fig. 3 and Sections 0009-0010 and 0023-0024, when the actuator is press an Bluetooth alert signal is sent to a mobile device and the phone dials 911 etc.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Breeden (US Pat Pub# 2015/0069082) in Pires (US Pat Pub# 2018/0087769) and further in view of Fang et al. (US Pat Pub# 2017/0087576) and further in view of Teig (US Pat Pub# 2015/0312399).
Regarding claim 8, Breeden in view of Pires and further in view of Fang teaches the limitations in claims 1, 5, and 7.  Breeden, Pires, and Fang fail to teach a light guide in communication with transmitter.
Teig teaches where the light guide column is in communication with the wireless transmitter (Fig. 11 and Sections 0032-0033, flashlight in sync with communication when activated etc.). 
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light guide in communication with transmitter as taught by Teig into a pressure plate as taught by Fang into a PCB assembly as taught by Pires into Breeden’s safety device in order to improve the safety of the user (Section 0003).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Breeden (US Pat Pub# 2015/0069082) in Pires (US Pat Pub# 2018/0087769) and further in view of Fang et al. (US Pat Pub# 2017/0087576) and further in view of Martch (US Pat Pub# 2015/0327092).
Regarding claim 18, Breeden in view of Pires and further in view of Fang teaches the limitations in claim 15.  Breeden, Pires, and Fang fail to teach a light to represent the signal strength.
Martch teaches where the body of the device has a light guide column 135 (Fig. 2A) that is in communication with the wireless transmitter, and the light guide column is configured to represent the signal strength between the wireless transmitter and a device (Section 0017, the lights are related to the signal strength). 
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light to represent the signal strength as taught by Martch into a pressure plate as taught by Fang into a PCB assembly as taught by Pires into Breeden’s safety device in order to improve helping the user improve communication.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        3/11/2022